Title: Abigail Adams to Mary Smith Cranch, 18 April 1791
From: Adams, Abigail
To: Cranch, Mary Smith


Dear sister
Bush Hill April 18 1791
This day fortnight the 2 of May we propose to set out on our journey to Braintree. it will be the middle of May I presume before we arrive there if we meet with no accident, So that I will thank you to attend a little to my Garden have Some sallid sewn and what ever else you think proper I wrote to you not long since requesting you to let me know what you thought I might want. you will not forget some Night Hawks. be so good as to get me a dozen yds of diaper for towels I have not one there, and whatever else you think I stand in immediate want of— I cannot bear to go to a place unprovided, when a little forethought and care would save me much trouble, and I shall not have Brisler with me to provide for me. I have requested the dr to furnish you with the needfull. vendues are so frequent in Boston that I may be provided with some things perhaps. I shall want a Tea kettle dish kittle Chaffing dish a set of Brushes Brooms pails flat Irons Tubs, skillits pots &c I scarcly know what myself— I have not heard from you since I wrote to you respecting the Negro woman. I should like to have the House opend cleand and aird and to have her there when I get there, but I will write to you again and will let you know on what day tis probable I shall arrive. Remember me affectionatly to all Friends. I anticipate much satisfaction & pleasure with you this summer. I am with Sincere regard & / affection yours Sincerely
A Adams
